                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

JOHN DOE                                            )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       No. 1:18-cv-0084
                                                    )
DAVID BYRD, in his individual and official          )
capacity as Member of the Tennessee House of        )
Representatives, et al.                             )
                                                    )
       Defendants.                                  )


                        UNOPPOSED MOTION [SECOND] FOR
                     EXTENSION OF TIME TO ANSWER, MOVE, OR
                       OTHERWISE RESPOND TO COMPLAINT


       Defendants respectfully move the Court, pursuant to Federal Rule of Civil Procedure

6(b)(1), to extend the time in which Defendants may answer, move, or otherwise respond to the

Complaint up to and including February 21, 2019. This is Defendants’ second request for

extension of time.

       In support of this Motion, Defendants would show that the deadline for responding to the

Complaint is Thursday, January 31, 2019. The parties are exploring a potential resolution to this

lawsuit, and request additional time to respond to the Complaint to accommodate their discussions.

       Defendants’ counsel has addressed the requested extension with counsel for Plaintiff,

Benjamin A. Gastel, Esq., and he has no objection to the requested extension.




     Case 1:18-cv-00084 Document 21 Filed 01/31/19 Page 1 of 3 PageID #: 51
       Accordingly, Defendants respectfully request an extension of time up through and

including Thursday, February 21, 2019, in which to answer, move, or otherwise respond to the

Complaint.

                                          Respectfully submitted,

                                          HERBERT H. SLATERY III
                                          ATTORNEY GENERAL AND REPORTER

                                            s/ Matthew D. Janssen
                                          Matthew D. Janssen, BPR No. 035451
                                          Assistant Attorney General
                                          Education and Employment Division
                                          UBS Tower, 18th Floor
                                          P.O. Box 20207
                                          Nashville, TN 37202-0207
                                          (615) 741-7087
                                          Facsimile: (615) 741-7327
                                          Matthew.Janssen@ag.tn.gov

                                           s/ Clay Lee
                                          Clay Lee (BPR # 029271)
                                          Epstein Becker & Green, P.C.
                                          424 Church Street, Suite 2000
                                          Nashville, Tennessee 37219
                                          Telephone: (629) 802-9250
                                          Facsimile: (202) 296-2882
                                          Clay.Lee@ebglaw.com

                                          Attorneys for David Byrd


                                            s/ T. William A. Caldwell
                                          T. William A. Caldwell (BPR # 027130)
                                          Ortale Kelley Law Firm
                                          330 Commerce Street, Suite 110
                                          Nashville, Tennessee 37201
                                          Telephone: (615) 256-9999
                                          wcaldwell@ortalekelley.com

                                          Attorney for Wayne County School System and
                                          Ryan Franks




                                             2
    Case 1:18-cv-00084 Document 21 Filed 01/31/19 Page 2 of 3 PageID #: 52
                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 31th, 2019, a copy of Unopposed Motion [Second] for
Extension of Time to Answer, Move, or Otherwise Respond to Complaint was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt as follows:

                                    Benjamin A. Gastel, Esq.
                              Branstetter, Stranch & Jennings, PLLC
                                       The Freedom Center
                               223 Rosa L. Parks Avenue, Suite 200
                                       Nashville, TN 37203

                                Thomas William A. Caldwell, Esq.
                                Ortale, Kelley, Herbert & Crawford
                                 330 Commerce Street, Suite 110
                                        Nashville, TN 37201

                                         Clay T. Lee, Esq.
                                       Epstein Becker Green
                                   424 Church Street, Suite 2000
                                       Nashville, TN 37219

       Parties may access this filing through the Court’s electronic filing system.


                                                s/ Matthew D. Janssen
                                               Matthew D. Janssen




                                                  3
     Case 1:18-cv-00084 Document 21 Filed 01/31/19 Page 3 of 3 PageID #: 53
